Court of Appeals
of the State of Georgia

                                              ATLANTA,____________________
                                                       December 16, 2019

The Court of Appeals hereby passes the following order:

A20D0175. CITY OF ATLANTA et al. v. OMAR EL SAWI et al.

         Property owners Omar and Kinda El Sawi requested a riparian buffer
authorized encroachment from the City of Atlanta. Both the technical panel and the
commissioner of the City’s Department of Watershed Management denied their
request, and the El Sawis filed a petition for certiorari in the trial court. On January
16, 2019, the trial court found that the Department’s decisions were arbitrary and the
El Sawis were entitled to an encroachment. The City filed a motion for
reconsideration, which was denied on October 17, 2019. The City then filed an
application on November 15, 2019, seeking discretionary review of the October 17,
2019 order.1 We lack jurisdiction.
An application for discretionary review must be filed within 30 days of entry of the
order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements of OCGA
§ 5-6-35 are jurisdictional, and this Court cannot accept an application for appeal not
made in compliance therewith. Moulder v. Reilly, 226 Ga. App. 608, 608 (487 SE2d
142) (1997). Although the City’s application was timely to the October 17 order, the
denial of a motion for reconsideration is not itself appealable, and the filing of such
a motion does not extend the time for filing an appeal. See Bell v. Cohran, 244 Ga.
App. 510, 511 (536 SE2d 187) (2000); Savage v. Newsome, 173 Ga. App.
1
    Under OCGA § 5-6-35 (a) (1), “[a]ppeals from the decisions of the superior courts reviewing
decisions of . . . state and local administrative agencies, and lower courts by certiorari or de novo
proceedings” must be made by filing an application for discretionary appeal in this Court.
271, 271 (326 SE2d 5) (1985). The City’s application was untimely filed 303 days
after entry of the trial court’s January 16, 2019 order finding that the El Sawis were
entitled to an encroachment. See OCGA § 5-6-35 (d). Furthermore, its motion for
reconsideration did not extend the time to appeal that order, and the denial of its
motion for reconsideration is not itself appealable. See Bell, supra; Savage, supra.
Accordingly, the City’s application is hereby DISMISSED for lack of jurisdiction


                                       Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                           12/16/2019
                                               I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                             , Clerk.
Court of Appeals of the State of Georgia
                                   12/16/2019
         Clerk’s Office, Atlanta,____________________
         I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
         Witness my signature and the seal of said court
hereto affixed the day and year last above written.

                                                      , Clerk.